AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I



                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                               (For Offenses Committed On or After November I, 1987)


                      Juan Martinez-Moreno                                       Case Number: 2:19-mj-8990

                                                                                Jo Anne T rell
                                                                                Defendant's Attorrify
                                                                                                             FiL.ED
REGISTRATION NO. 84403298

THE DEFENDANT:                                                                                                APR - 4 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                          -----=-------------+nso~~~.~H~~.~1'1""m1"'.'r-tii"f"r.l~~+A-i~
 0 was found guilty to count(s)                                                                     BY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                             Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                   1

 0 The defendant has been found not guilty on count(s)
                                                                          ----------------~-~
 0 Count(s)
                   ------------------ dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               fXI    TIME SERVED                           0 __________ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any cha_nge of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, April 4, 2019
                                                                         Date of Imposition of Sentence


Received
              DUSM                                                       ~~GRO
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                           2:19-mj-8990
